In an action to recover damages for personal injuries, the plaintiff appeals from so much of an order of the Supreme Court, Suffolk County (Werner, J.), entered March 5, 2003, as granted the motion of the defendant Rosejean Pizza Corp., doing business as Martino’s Pizza Restaurant for summary judgment dismissing the complaint insofar as asserted against it.
Ordered that the order is affirmed insofar as appealed from, with costs.
In support of its motion for summary judgment, the defendant Rosejean Pizza Corp., doing business as Martino’s Pizza Restaurant (hereinafter Rosejean) established that it neither created nor had actual or constructive notice of any dangerous condition which may have caused the plaintiffs accident. In opposition, the plaintiff failed to raise a triable issue of fact. Thus, the Supreme Court properly granted Rosejean’s motion for summary judgment dismissing the complaint insofar as asserted against it (see Curran v Esposito, 308 AD2d 428 [2003]; Veccia v Clearmeadow Pistol Club, 300 AD2d 472 [2002]; Prisco v Long Is. Univ., 258 AD2d 451 [1999]). Santucci, J.P., Florio, Schmidt and Townes, JJ., concur.